Citation Nr: 1018963	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the back, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


REMAND

Initially, the Board notes that the Veteran asserted in his 
April 2007 VA Form 9 that he is unemployable due to his 
service-connected low back disability.  This claim for a TDIU 
has not been adjudicated by the RO.  According to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if the 
TDIU claim is based solely upon the disability that is the 
subject of the increased rating claim, as in this case.  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2007).  Accordingly, the Board concludes that the 
TDIU issue is properly before the Board.

The Board also notes that in a statement submitted in 
September 2009, the Veteran requested to be scheduled for a 
hearing before a Decision Review Officer (DRO) of the 
Washington, D.C. RO.  The requested hearing has not been 
scheduled. 

Accordingly, this case is REMANDED to the Washington, D.C. RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The Veteran should be afforded a 
hearing before a DRO at the RO in 
Washington, D.C..  

2.  The RO also should undertake any 
development it determines to be warranted.

3.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


